Title: General Orders, 21 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 21st 1776
Parole Granby.Countersign Monckton.


The Colonel, or commanding Officer of each Regiment, is forthwith to send out one, or two, prudent and sensible Officers, to buy up such Arms as are wanted for his regiment, These Officers to be also good Judges of arms, and they are directed to purchase none, but such as are proper and in the best repair, and if possible to get them with Bayonets, but not to refuse a good Firelock without—The Officers going upon this duty, are to be furnish’d with Cash, from their respective Colonels, or Commanding Officers, out of the Money designed for the Month’s advance pay, for the Recruits, which money will be replaced as wanted—The Names of the Officers sent upon this business, with Sums advanced them, are to be immediately returned to the Adjutant General by the Colonels—These Officers are not to be absent longer, than the 4th of February next.
All Recruits who shall furnish their own Arms, (provided

they are good) shall be paid one Dollar, for the Use of them, shall have the Privilege of carrying them away, when their time is out, and in case they are lost (through no default of their own) shall be paid for them, at the end of the campaign.
All Persons having business with the Adjutant General, are to apply to him at his Office, at the entrance next to the Front of the Head Quarters.
